Citation Nr: 0505579	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
leg fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO), and by a 
previous Board decision and remand dated in February 2004.

In April 2002 and in July 2002, the veteran raised the issue 
of arthritis, secondary to the service-connected right leg 
disability.  This issue was referred to the RO via the 
aforementioned Board decision and remand dated in February 
2004.  This issue has not been addressed and, therefore, it 
is again referred to the RO for appropriate development.


FINDING OF FACT

The medical evidence of record does not document residuals 
relating to the veteran's service-connected right leg 
disability.


CONCLUSION OF LAW

The criteria for a compensable rating for a right leg 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5255 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in February 2004, that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for her 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file.  There is no 
indication that the veteran ever received treatment from a VA 
medical facility.  The appellant was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  The veteran was afforded a VA examination 
in November 2001.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Id.; see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Service connection was granted for residuals of a right leg 
fracture in December 1946 and a noncompensable disability 
evaluation was assigned, effective in November 1945.  The 
veteran contends that a compensable evaluation is warranted 
due to the pain and unsteadiness caused by his 
service-connected right leg.

The veteran's service-connected right leg disability is 
currently rated by analogy and evaluated as zero percent 
disabling, or noncompensable, under the provisions of 
Diagnostic Code 5255 for impairment of the femur.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5255 (2004); see also 
38 C.F.R. §§ 4.27, 4.31 (2004).  

Upon VA examination in November 2001, the veteran reported 
that his service-connected right leg disability had "hurt on 
and off for years," and that he had "started to notice 
increased swelling."  Medical reports indicate that the 
veteran "had 2-3 either cerebrovascular accidents or 
[transient ischemic attacks] with left-sided weakness. . . 
and had a [computed axial tomography] scan 2 years ago, which 
showed that [the veteran] had previous strokes. . . ."  The 
veteran reported that he had "pain to his right leg and to 
his ankles that cause[d] him to stop and catch his breath."  
The veteran also indicated that he experienced weakness.  The 
report noted that the veteran denied any stiffness, swelling, 
heat, redness, or "giving away."  The veteran did report an 
intermittent locking of his left knee.  The report indicated 
that the veteran also denied taking any medications "related 
to that pain," and that going up stairs was difficult 
relative to weakness on the left side.  He indicated that 
heat helped the pain.  The veteran stated that he used a cane 
occasionally to "help with his mobility."  He denied 
incidents of subluxation or dislocation of his joints.  The 
veteran reported that his wife helps him with all of his 
activities.  He denied any further surgery or injury to his 
legs other than the residuals from the strokes and the 
service-related incident on his right leg.

Upon physical examination, the veteran was observed, 
"walking slow without a cane."  The veteran's range of 
motion was noted to be "limited on the left [knee] by 10 
degrees for extension, flexion was adequate bilaterally."  
The veteran's deep tendon reflexes to his upper and lower 
extremities were intact.  Knees were without osteophytes, and 
there was no joint line tenderness or laxity, and no grinding 
or clicking.  Strength was equal to lower extremities.  The 
examiner noted a "very faint" scar on the right lower shin, 
without any increased sensitivity, adhesions, drainage, or 
swelling.  An x-ray examination was completed for both lower 
extremities.  The study of the right tibia/fibula, found no 
acute bone abnormality.  The final diagnosis was, "[p]ast 
right fibula fracture without residual noted."  

Again, the veteran's service-connected right leg disability 
is currently evaluated as noncompensable under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5255.  Impairment 
of a femur with malunion with slight knee or hip disability 
warrants a 10 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.  A moderate knee or hip 
disability warrants a 20 percent evaluation.  Id.  A marked 
knee or hip disability warrants a 30 percent evaluation.  Id.  
A fracture of the surgical neck of the femur with a false 
joint warrants a 60 percent evaluation.  Id.  A fracture of 
the shaft or anatomical neck of the femur with nonunion, and 
without lose motion, with weight bearing preserved with the 
aid of a brace also warrants a 60 percent evaluation.  Id.  A 
fracture of the shaft or anatomical neck of the femur with 
nonunion, with lose motion, and weight bearing preserved with 
the aid of a brace warrants an 80 percent evaluation.  Id.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2004).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2004).

Although the examiner noted that the veteran experienced some 
disability on the left knee, none was attributed to the right 
knee.  Further, the issue of the veteran's right knee, 
although an element of the rating schedule for the femur, was 
not associated with the veteran's current level of 
disability.  In fact, none of the veteran's current 
symptomatology, e.g., pain and weakness, was attributed to 
the veteran's service-connected right leg disability.  To the 
contrary, the examiner specifically stated that there were no 
residuals of the right fibula fracture, and that the 
veteran's symptoms were due to his nonservice-connected left 
knee condition and his previous strokes.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there are no other diagnostic code provisions that 
would provide a basis for a higher evaluation for the 
veteran's service-connected right leg disability in this 
case.  The Board has considered other diagnostic codes 
pertaining to the hip, thigh, knee, and leg.  The veteran has 
not complained of, nor been diagnosed with, any right hip, 
thigh, or knee disorder, nor has there been a medical showing 
of limitation of motion or ankylosis of these same joints 
that is related to his service-connected right leg disorder.  
As such, a disability rating is not warranted under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5254, 5256 to 5261, and 5263 (2004).  Further, under 
Diagnostic Code 5262, for impairment of the tibia and fibula, 
the veteran has not been shown by objective medical evidence 
to have slight, moderate, or marked malunion of the right 
knee or ankle, or nonunion with loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).  
Consequently, this diagnostic code is also inapplicable.  
Accordingly, the Board finds no reason for evaluating this 
disability under a diagnostic code other than Diagnostic Code 
5255.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).

It should be noted that, although the Board is required to 
consider the effect of pain when making a rating 
determination, the veteran's reported pain was not medically 
attributed as a residual of his service-connected right leg 
disability.  It is also important to emphasize that the 
Rating Schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected right leg 
disability presented an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A compensable rating is provided for certain 
manifestations of the service-connected residuals of a 
fracture of the right leg but the medical evidence reflects 
that those manifestations are not present in this case.  The 
evidence does not show that the veteran's service-connected 
right leg disorder interferes markedly with employment beyond 
that contemplated in the assigned rating, nor does it warrant 
frequent periods of hospitalization.  Therefore, in the 
absence of such factors, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met, and the RO's decision not 
to submit this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.  

Accordingly, a compensable evaluation for the veteran's 
service-connected residual of a right leg fracture is not 
warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for a service-connected right leg 
disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


